DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8 are pending and under consideration. 
Claim Objections
Claim 1 can be written more clearly as ---A method of making a genetically modified zebrafish with a notch1a deletion, the method comprising:
[determining a target in the 16th exon of a zebrafish notch1a gene;
designing primers for amplifying the target via PCR; 
using the primers to amplify the target into a PCR product via PCR; 
transcribing the PCR product into ???] 
a) microinjecting mRNA encoding Cas9 and gRNA that targets the 16th exon of a zebrafish notch1a gene into a one-cell zebrafish embryo, 
b) culturing the embryo obtained in step a) such that a zebrafish embryo with a notch1a deletion is obtained---.  
Claim 2 can be written more clearly as ---wherein the gRNA targets the nucleic acid sequence of SEQ ID NO: 1. 
Claim 3 can be written more clearly as ---wherein primer T7-notch1a-sfd consists of the nucleic acid sequence of SEQ ID NO: 2. 
Claim 4 can be written more clearly as ---wherein primer tracr rev consists of the nucleic acid sequence of SEQ ID NO: 3. 

Claim 6 can be written more clearly as ---the method of claim 1, further comprising mixing the mRNA encoding Cas9 and gRNA that targets the 16th exon of a zebrafish notch1a gene prior to microinjecting---. 
Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of making a genetically modified zebrafish comprising germ cells whose genome comprise a deletion in an endogenous notch1a gene, the method comprising:
a) administering mRNA encoding Cas9 and gRNA that targets the 16th exon of a zebrafish notch1a gene into a one-cell zebrafish embryo, 
b) culturing the embryo obtained in step a) such that a genetically modified zebrafish comprising germ cells whose genome comprise a deletion in an endogenous notch1a gene is obtained, and optionally 
c) crossing the zebrafish obtained in step b) to a wild-type zebrafish to obtain a genetically modified zebrafish whose genome comprises a heterozygous deletion in an endogenous notch1a gene
does not reasonably provide enablement for any primer T7-nontch1a-sfd or tracr rev, “pUC19-gRNA scaffold plasmid as a template”, “PCR product obtained in step 3”, obtaining any zebrafish notch1a mutant other than a founder animal (F0) comprising 
Claim 1 is drawn to a method of preparing a zebrafish notchla mutant, comprising: (1) determining a target for knocking out notchla on the 16th exon of a sequence of the zebrafish notchla: (2) designing a primer for amplification according to a sequence of the target determined in step 1; (3) using primers T7-notchla-sfd and tracr rev for PCR amplification with a pUC19-gRNA scaffold plasmid as a template; (4) transcribing PCR product obtained in step 3 in vitro followed by purification to obtain gRNA; (5) using a pXT7-hCas9 plasmid as a template to synthesize Cas9 mRNA by in-vitro transcription; (6) microinjecting the gRNA and the Cas9 mRNA into a one-cell stage zebrafish embryo: and (7) culturing the embryo obtained in step 6 to obtain a zebrafish notchla mutant of stable inheritance.  
The specification does not enable making/using any primer T7-notch1a-sfd or tracr rev, “pUC19-gRNA scaffold plasmid as a template” as broadly encompassed by claim 1. The specification refers to these primers and plasmids without defining the structure of them. The specification correlate known primers/plasmids to T7-nontch1a-sfd or tracr rev, “pUC19-gRNA scaffold plasmid as a template” in claim 1. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to make/use any primer T7-nontch1a-sfd or tracr rev, or “pUC19-gRNA scaffold plasmid as a template” as required in claim 1. As such, it 
The specification does not enable obtaining any zebrafish notch1a mutant other than a founder animal (F0) comprising germ cells whose genomes’ comprise a deletion in an endogenous notch1a gene, or an first generation (F1) zebrafish whose genome comprise a heterozygous deletion in an endogenous notch1a gene. The specification teaches homozygous disruption of the notch1a gene is lethal (pg 5, line 6; pg 11, 3.1.3). The specification is limited to obtaining a founder animal (F0) comprising germ cells whose genomes’ comprise a deletion in an endogenous notch1a gene, or an first generation (F1) zebrafish whose genome comprise a heterozygous deletion in an endogenous notch1a gene (pg 11, 3.1.2). The specification does not teach how to overcome the unpredictability of obtaining a homozygous mutant that lives as broadly encompassed by claim 1. The specification does not correlate making deletions that inactivate the notch gene to any other notch1a mutant as broadly encompassed by claim 1. Without such guidance, it would have required those of skill undue experimentation to determine how to make/use any zebrafish notch1a mutant as broadly encompassed by claim 1 other than a founder animal (F0) comprising germ cells whose genomes’ comprise a deletion in an endogenous notch1a gene, or an first generation (F1) zebrafish whose genome comprise a heterozygous deletion in an endogenous notch1a gene.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the primers “T7-notch1a-sfd” and “tracr rev” for PCR amplification are unclear. The structures and functions associated with “T7-notch1a-sfd” and “tracr rev” are not defined in the specification or the art at the time of filing. Accordingly, those of skill would not be able to determine when they were infringing upon the claim. 
Claim 1 is indefinite because the “pUC19-gRNA scaffold plasmid as a template” is unclear. The structures and functions associated with the “plasmid” are not defined in the specification or the art at the time of filing. It is unclear how the phrase “as a template” further limits the structure/function of the plasmid. Accordingly, those of skill would not be able to determine when they were infringing upon the claim. 
Claim 1 is indefinite because the metes and bounds of “stable inheritance” are unclear. It is unclear whether the phrase is limited to a notch1a mutation in the genome, i.e. a zebrafish whose genome comprises a notch1a knockout, or any if it encompasses some other inheritable mutation. If the phrase encompasses inheritable mutations other than those found in the genome, clarification is required. If applicants are attempting to distinguish “stable inheritance” in the genome vs. unstable inheritance in the genome clarification is required. 



Step 4) of claim 1 is indefinite because it requires using “PCR product obtained in step 3”; however, step 3 is limited to using primers for PCR amplification without obtaining any PCR product per se. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Step 4) of claim 1 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ablain (Developmental Cell, 2015, Vol. 32, No. 6, pg 756-764) in view of GenBank X69088.1 (Zebrafish notch1a gene).
Ablain taught a CRISPR system for disrupting genes in zebrafish embryos comprising mRNA encoding Cas9 and gRNA that targets the gene of interest. Specifically, Ablain determined a target site in an exon of gene of a gene of interest, made primers for amplifying the target region, and made gRNA using the method of Hwang (2013) (pg 762, DNA constructs, mRNA and gRNA synthesis; pg 756, col. 2, last partial paragraph for example). This is equivalent to steps 1-5 of claim 1. In particular, the primers and plasmids have been included because the metes and bounds of the primers and plasmids in claim 1 are unclear (see 112/2nd). The mRNA encoding Cas9 and the gRNA were microinjected into one-cell embryos (pg 762, col. 2, Microinjections) which is equivalent to step 6. The embryos were cultured until zebrafish with a deletion in the target gene were obtained (pg 757, Fig. 1E). Ablain did not teach targeting the notch1a gene as required in claim 1. 
However, the genomic sequence of the Zebrafish notch1a gene was known in the art as described by GenBank X69088.1. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a deletion in a gene of interest in a zebrafish using Cas9 and gRNA as described by Ablain using the genomic sequence of the Zebrafish notch1a gene as the gene of interest. Those of ordinary skill in the art at the time of filing would have been 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

 Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632